Case 2:20-cv-11020-GCS-MJH ECF No. 14 filed 07/07/20    PageID.238   Page 1 of 8




                       US DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

LYN ALLEN, et al,
     Plaintiffs,                               Case No.: 20-cv-11020
                                              Hon. George Caram Steeh
      v.                                      Mag. Michael J. Hluchaniuk

GRETCHEN WHITMER, in her                               REPLY
personal capacity,
     Defendant
                                    /

OUTSIDE LEGAL COUNSEL PLC               JOSEPH T. FROEHLICH (P71887)
PHILIP L. ELLISON (P74117)              JOSHUA BOOTH (P53847)
Co-Counsel for Plaintiffs               CHRISTOPHER ALLEN (P75329)
PO Box 107                              JOHN FEDYNSKY (P65232)
Hemlock, MI 48626                       Michigan Dep’t of Attorney General
(989) 642-0055                          Assistant Attorneys General
pellison@olcplc.com                     Attorneys for Defendant
                                        State Operations Division
ANDREW FINK (P74182)                    P.O. Box 30754
FINK & FINK PLLC                        Lansing, MI 48909
Co-Counsel for Plaintiffs               (517) 335-7573
42 Union St Ste 16                      froehlichj1@michigan.gov
Hillsdale, MI 49242                     boothj2@michigan.gov
(734) 994-1077                          allenc28@michigan.gov
andrew.fink@finkandfink.com             fedynskyj@michigan.gov

MATTHEW E. GRONDA (P73693)
Co-Counsel for Plaintiffs
PO Box 70
St. Charles, MI 48655
(989) 249-0350
matt@matthewgronda.com


              PLAINTIFFS’ REPLY IN SUPPORT OF
     MOTION TO EXCLUDE EXHIBITS PURSUANT TO RULE 12(d)


                                        -1-
Case 2:20-cv-11020-GCS-MJH ECF No. 14 filed 07/07/20           PageID.239    Page 2 of 8




      NOW COMES Plaintiffs, by counsel, and offers this short reply. Ms.

Whitmer1 asserts that that attaching the exhibits is not afoul of federal law

because 1.) the exhibits were not used to contradict the arguments of Plaintiff

and 2.) the Sixth Circuit is “liberal” in its use of external exhibits. Both are

untrue. Both fail.

      “It is incumbent on the courts to ensure decisions are made according

to the rule of law, not hysteria.” Dep’t of Health and Human Servs v. Manke,

__ Mich. __ (2020) (Vivano, J. concurring) available at https://bit.ly/

MankeMSC. The wrongfully-attached exhibits are trying to create legal

hysteria. And how is a plaintiff supposed to oppose to such one-side stilted

viewpoint without violating the rule against pleading-only review? They

cannot and that is why Ms. Whitmer tries to stuff the record.

      For example, Ms. Whitmer failed to acknowledge that about 8 in 10

people who get COVID-19 “will have only mild illness.” Coronavirus

Recovery,     WebMD.com,         <https://www.webmd.com/lung/covid-recovery-

overview> (last visited July 7, 2020). The overall recovery rate is between

97% and 99.75%. Id. As of July 6, 2020, there are a total of 66,173 confirmed

Michigan cases, or sixth-tenths of one percent of our entire state’s



      1  As seemingly lost on Defendant’s counsel, the Defendant is sued in her personal,
not official, capacity.

                                          -2-
Case 2:20-cv-11020-GCS-MJH ECF No. 14 filed 07/07/20         PageID.240    Page 3 of 8




population. The total COVID-19 death rate is 00.06% percent (and that’s

taking the state at their own numbers which have been strongly questioned2).

      Again, perspective is important. In 2017, the Centers for Disease

Control pegged heart disease deaths in Michigan far higher at 25,187;

cancer at 20,671; and accidents at 5,623. Stats of the State of Michigan,

Centers for Disease Control and Prevention, National Center for Health

Statistics,<https://www.cdc.gov/nchs/pressroom/states/michigan/michigan.

htm> (last visited July 7, 2020). Viewpoint bias also skews the Court’s

perspective.

      How about something less disease based? In 2018, for example, there

were 312,798 automobile accidents consisting of 974 fatalities, 75,838

injuries, and 256,553 reports of property damage. 2018 Year End Traffic

Crash Statistics, Mich Dept of State Police, https://www.michigan.gov/

documents/msp/2018_Year-End_for_Web_653222_7.pdf (last visited July

7, 2020). Yet, Ms. Whitmer does not ban Plaintiff Allen from driving due to

the “science and data” of higher levels of risk in partaking vehicular travel

rather than simply staying home.




      2   Justin P. Hicks, Medical Experts Say Michigan’s Coronavirus Death Count Isn’t
Accurate. But Is It Too High or Too Low?, MLIVE.COM, Apr 17, 2020, available at
https://bit.ly/31U4gc7.

                                         -3-
Case 2:20-cv-11020-GCS-MJH ECF No. 14 filed 07/07/20        PageID.241    Page 4 of 8




      The point of this is not to flippantly dismiss the real and serious concern

of COVID-19. However, allowing a defendant to present one-sided facts and

claiming it was merely to “fill in the details and contours of the complaint” is

a false flag. It is purposely and intentionally calculated to misleadingly scare

the Court while unfairly handcuffing a plaintiff from pointing out the flaws of

the rule-violator’s misframed the-sky-is-falling assertions.

      Judge Guilford was sadly right—the unintended trend of expanding

courts’ consideration of extrinsic evidence at the motion to dismiss stage is

“particularly troubling” in the common situation of asymmetry, where a

defendant starts off with sole possession of the information about the alleged

wrongdoing with no ability for plaintiff to punch back. Hsu v. Puma

Biotechnology, Inc., 213 F. Supp. 3d 1275, 1279-1282 (C.D. Cal. 2016).

      Proper process begets proper fairness. If a defendant wants to knock

out the plaintiffs’ complaint in round one, the courts have developed clear

rules to level the legal playing field. One, the “motion should not be granted

unless it appears beyond doubt that the plaintiff can prove no set of facts in

support of his claim which would entitle him to relief.” DirecTV, Inc. v. Treesh,

487 F.3d 471, 476 (6th Cir. 2007). Two, “we construe the complaint in the

light most favorable to the plaintiff, accept its allegations as true, and draw

all reasonable inferences in favor of the plaintiff” even if “doubtful in fact.” Id.;


                                        -4-
Case 2:20-cv-11020-GCS-MJH ECF No. 14 filed 07/07/20     PageID.242   Page 5 of 8




Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). Three, the defendant has

the burden of showing that the plaintiff has failed to state a claim for relief.

DirecTV, 487 F.3d at 476. Four, a court may only consider the complaint

(and any exhibits attached thereto), certain public records, and items

appearing in the record of the case and exhibits attached to defendant's

motion to dismiss so long as they [i.e. the exhibits themselves] are [1.]

referred to in the Complaint and [2.] are central to the claims contained

therein. Bassett v. National Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th

Cir. 2008). That has not happened here.

      Here, Plaintiffs claim that Ms. Whitmer violated the Constitution when

she enacted her unequal travel ban against Ms. Allen’s movement to leave

a heavier diseased area to a far lesser one but not banned the property’s co-

owners who are from Indiana. There is a fundamental right to intrastate travel

under the Fourteenth Amendment of the United States Constitution. Johnson

v. City of Cincinnati, 310 F.3d 484, 495 (6th Cir. 2002). Michigan law says

so too. Musto v. Redford Twp., 137 Mich. App. 30, 34 (1984). Fundamental

rights received “strict scrutiny” review. Seal v. Morgan, 229 F.3d 567, 574

(6th Cir. 2000) (“actions that burden the exercise of those fundamental rights

or liberty interests are subject to strict scrutiny, and will be upheld only when

they are narrowly tailored to a compelling governmental interest”). It is an


                                       -5-
Case 2:20-cv-11020-GCS-MJH ECF No. 14 filed 07/07/20        PageID.243    Page 6 of 8




insurmountably high burden as it requires a “specific and tangible showing,

not a presumptive one,” on the precise nature of the link between the

compelled interest and the narrowness of its tailoring. Bartell v. Lohiser, 215

F.3d 550, 558 (6th Cir. 2000). When “subject to strict scrutiny, the [state

action] always, or nearly always, is struck down.” Mass. Bd. of Retirement v.

Murgia, 427 U.S. 307, 319 (1976) (MARSHALL, J, dissenting). Additionally,

this Circuit also requires actual “evidence demonstrating the ineffectiveness

of proposed alternatives.” Johnson, 310 F.3d at 504. In short, “if there are

other, reasonable ways to achieve those goals with a lesser burden on

constitutionally protected activity, a State may not choose the way of greater

interference.” Dunn v. Blumstein, 405 U.S. 330, 343 (1972).3 Here, Ms.

Whitmer’s lack of evidence fails to demonstrate the ineffectiveness of

proposed alternatives under Johnson and thusly defeats pre-answer

dismissal. Against intellectual honesty, it has to.

      Nevertheless, that decision is for another day. But at this stage, the

question is mere plausibility. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). And

allowing Ms. Whitmer to “cheat” on the rules of judicial procedure by stuffing-




      3    “Administrative convenience” for the government is never a compelling
justification when advanced against a fundamental right. Frontiero v. Richardson, 411
U.S. 677, 690 (1973). The Constitution “recognizes higher values than speed and
efficiency.” Id.

                                        -6-
Case 2:20-cv-11020-GCS-MJH ECF No. 14 filed 07/07/20        PageID.244    Page 7 of 8




the-record with improper exhibits prejudices and short-circuits Plaintiffs’

opportunity to make a full presentation. And frankly, fundamental fairness is

required here. If the Governor is not going to subject her actions to approval

by the Legislature,4 she minimally should be subject to proper judicial review

in the courts—all proper processes included.

      Here, the attachment of extrinsic exhibits by Ms. Whitmer is unfair and

improper as explained by Hsu and violates the Bassett standard. The remedy

is thusly that Rule 12(d) requires that such exhibits be “excluded by the

court.” FRCP 12(d). This Court is requested to exclude or strike the same.

 Date: July 7, 2020                       RESPECTFULLY SUBMITTED:

                                          /s/ Philip L. Ellison
                                          OUTSIDE LEGAL COUNSEL PLC
                                          PHILIP L. ELLISON (P74117)
                                          Co-Counsel for Plaintiffs

                                          ANDREW FINK (P74182)
                                          FINK & FINK PLLC
                                          Co-Counsel for Plaintiffs

                                          MATTHEW E. GRONDA (P73693)
                                          Co-Counsel for Plaintiffs




      4Gun Burns, Michigan Gov. Gretchen Whitmer Rejects Republican Invite to Testify
in Coronavirus Response Probe, MLIVE.COM, June 5, 2020, available at https://bit.ly/
WhitmerSaysNo.

                                        -7-
Case 2:20-cv-11020-GCS-MJH ECF No. 14 filed 07/07/20   PageID.245   Page 8 of 8




                       CERTIFICATE OF SERVICE

      I hereby certify that on date stated below, I filed the foregoing
document with the ECF/CM system which will serve an email copy of the
same to all counsel of record (at their email address of record) on the date
stated below.

 Date: July 7, 2020                   RESPECTFULLY SUBMITTED:

                                      /s/ Philip L. Ellison
                                      OUTSIDE LEGAL COUNSEL PLC
                                      PHILIP L. ELLISON (P74117)
                                      Co-Counsel for Plaintiffs




                                    -8-
